DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Radivojevic et al. (U.S. PG Pub 2013/0106758) in view of Nashiki et al. (U.S. PG Pub 2009/0284475) in view of Sasaki (U.S. PG Pub 2006/0014038).

Regarding Claim 1, Radivojevic et al. teach an electrostatic tactile display comprising: 

a drive unit (Figure 2b, Element 206.  Paragraph 106) that drives the panel (Figure 2b, Elements 203 - 205.  Paragraph 107), 
wherein a tactile sense (Figures 1b - 1c.  Paragraphs 101 - 102) is presented to an operator (Figures 1b - 1c, Element 102.  Paragraphs 101 - 102) by the drive unit (Figure 2b, Element 206.  Paragraph 106) applying a signal of a voltage with a predetermined frequency (Figures 1b - 1c, Element unlabeled, but is 1/λ.  Paragraphs 101 - 102) to the electrode (Figure 2b, Element 204.  Paragraph 107), by an electrostatic force (Paragraph 107) generated between the electrode (Figure 2b, Element 204.  Paragraph 107) and the operator (Figures 1b - 1c, Element 102.  Paragraphs 101 - 102) changing according to the predetermined frequency (Figures 1b - 1c, Element unlabeled, but is 1/λ.  Paragraphs 101 - 102), and by a frictional force (Paragraph 3) between the operator (Figures 1b - 1c, Element 102.  Paragraphs 101 - 102) and a contact face (Figure 2b, Element not labeled, but is the surface of Element 205 being touched by the user (Element 207).  Paragraph 107) of the insulating layer (Figure 2b, Element 205.  Paragraph 107) that is in contact with the operator (Figures 1b - 1c, Element 102.  Paragraphs 101 - 102) changing, and 

wherein an arithmetic average roughness (Figures 1b and 1c.  Radivojevic et al. discloses a fixed wavelength and a fixed amplitude, which will have an arithmetic average.) of the contact face (Figure 2b, Element not labeled, but is the surface of Element 205 being touched by the user (Element 207).  Paragraph 107) due to the irregularities (Paragraph 106) is a fixed value (Seen in Figures 1b and 1c).
Radivojevic et al. is silent with regards to the fixed value within a predetermined range which is larger than 0.01 µm and smaller than 0.8 µm, and wherein the arithmetic average roughness is acquired by folding a roughness curve at the center line and by dividing an area acquired by the folded roughness curve and the center line by a length of the center line.
Nashiki et al. teach the fixed value within a predetermined range which is larger than 0.01 µm and smaller than 0.8 µm (Paragraph 32).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the electrotactile stimulation system of Radivojevic et al. with the surface roughness of Nashiki et al.  The motivation to modify the teachings of Radivojevic et al. with the teachings of Nashiki et al. is to prevent the formation of Newton’s rings and provide pen input durability, as taught by Nashiki et al. (Paragraph 23).
Sasaki teach wherein the arithmetic average roughness is acquired by folding a roughness curve at the center line and by dividing an area acquired by the folded roughness curve and the center line by a length of the center line (Paragraph 42).
Nashiki et al. teaches a device which is different from the claimed interface apparatus by the substitution of the step(s) of determining the arithmetic average roughness by the claimed method.  Sasaki teaches the substituted step(s) of determining the arithmetic average roughness by the claimed method and their functions were known in the art to provide arithmetic average roughness acquiring method as claimed.
The surface profile arithmetic average roughness determining method (Paragraph 98) of Nashiki et al. could have been substituted with surface profile arithmetic average roughness determining method as taught by Sasaki and the results would have been predictable and resulted in arithmetic average roughness is acquired by folding a roughness curve at a center line and representing a value acquired by dividing an area acquired by the roughness curve and the center line by a length L in units of micrometers.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Radivojevic et al. in view of Nashiki et al. in view of Sasaki the electrostatic tactile display according to claim 1 (See Above).  Radivojevic et al. is silent with regards to wherein the predetermined range is a range in which the arithmetic average roughness is larger than 0.03 µm and smaller than 0.8 µm.
Nashiki et al. teach wherein the predetermined range is a range in which the arithmetic average roughness (Element Ra.  Paragraph 32) is larger than 0.03 µm and smaller than 0.8 µm (Paragraph 32).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the electrotactile stimulation system of Radivojevic et al. with the surface roughness of Nashiki et al.  The motivation to modify the teachings of Radivojevic et al. with the teachings of Nashiki et al. is to prevent the formation of Newton’s rings and provide pen input durability, as taught by Nashiki et al. (Paragraph 23).

Regarding Claim 4, Radivojevic et al. in view of Nashiki et al. in view of Sasaki teach the electrostatic tactile display according to claim 1 (See Above).  Radivojevic et al. teach wherein the drive unit (Figure 2b, Element 206.  Paragraph 106) applies the signal of the voltage with an amplitude (Figures 1b and 1c.  Paragraph 102) corresponding to the arithmetic average roughness (Figures 1b and 1c.  Radivojevic et al. discloses a fixed wavelength and a fixed amplitude, which will have an arithmetic average.) of the contact face (Figure 2b, Element not labeled, but is the surface of Element 205 being touched by the user (Element 207).  Paragraph 107) the electrode (Figure 2b, Element 204.  Paragraph 107).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Radivojevic et al. (U.S. PG Pub 2013/0106758) in view of Nashiki et al. (U.S. PG Pub 2009/0284475) in view of Sasaki (U.S. PG Pub 2006/0014038) in view of Poupyrev et al. (U.S. PG Pub 2011/0285667).

Regarding Claim 3, Radivojevic et al. in view of Nashiki et al. in view of Sasaki the electrostatic tactile display according to claim 1 (See Above).  Radivojevic et al. is 
Poupyrev et al. teach wherein the arithmetic average roughness (Paragraph 76) of the contact face (Figure 2A, Element 206.  Paragraph 39) is the arithmetic average roughness (Paragraph 76) when a detection threshold voltage (Figure 6, Element Detection Threshold.  Paragraph 67) for which the operator can perceive the tactile sense is lower than (Figure 6.  Paragraph 68.  The examiner notes that the detection threshold is higher at the lower frequencies; which will eventually lead to a smooth surface (a frequency of 0).) the detection threshold voltage (Figure 6, Element Detection Threshold.  Paragraph 67) when the arithmetic average roughness (Paragraph 76) is 0.00 µm, and wherein the detection threshold voltage (Figure 6, Element Detection Threshold.  Paragraph 67) is a lowest voltage at which the operator can perceive the tactile sense (Paragraph 66) when the arithmetic average roughness (Paragraph 76) of the surface is fixed and the voltage applied to the electrode is changed (Paragraph 69).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the electrotactile stimulation system of Radivojevic et al. and the surface roughness of Nashiki et al. with the perceived tactile sensations of Poupyrev et al.  The motivation to modify the teachings of Radivojevic et al. and Nashiki et al. with the .

Response to Arguments
Regarding the first argument, in which the applicant asserts that a person of ordinary skill in the art would not be motivated to modify the teachings of Radivojevic et al. with the teachings of Nashiki.  The applicant argues that Radivojevic et al. uses capacitive coupling to sense touch and input and provide tactile feedback.  The applicant further argues that Nashiki discloses a touch panel that relies on bending of panels by applying pressure to the screen.  The applicant further argues that Newtons rings only occur when a first surface is convex relative to a flat surface.  The applicant lastly argues that no bending occurs in the capacitive touch panel of Radivojevic et al. and therefore there is no valid motivation for modifying the teachings of Radivojevic et al. with the teachings of Nashiki.  The examiner respectfully disagrees with the applicant’s assertion.
Radivojevic et al. discloses “FIG. 2a shows a device incorporating an electrotactile system. The device comprises an electronic display 203, an electrically conducting layer 204 (referred to herein as the electrotactile layer), an electrically insulating layer 205 and a power supply 206, the electrically insulating layer 205 positioned between a user 207 of the device and the electrotactile layer 204 (Paragraph 104.  Emphasis Added).”  Radivojevic et al. further discloses “In both configurations, however, one or more of the layers (electronic display 203, electrically insulating layer 205 and electrotactile layer 204) may be made from a stretchable and/or flexible material (Paragraph 107.  Emphasis Added).”  Therefore, the stretchable and/or flexible material would include bending of the material, making the teachings of Nashiki relevant to the disclosure of Radivojevic et al.  The office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first argument.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625